Exhibit 10.10

EXECUTION VERSION

LICENSING AGREEMENT

This LICENSING AGREEMENT (this “Agreement”) dated as of November 19, 2013 (the
“Effective Date”) between Ashford Hospitality Trust, Inc., a Maryland
corporation (“Licensor” or “Party”), and Ashford Hospitality Prime, Inc., a
Maryland corporation (“Ashford Prime”) and Ashford Hospitality Prime Limited
Partnership, a Delaware limited partnership (“Ashford Prime OP”) (Ashford Prime
and Ashford Prime OP, collectively, referred to as “Licensee” or “Party”) (each
Party, collectively, referred to as the “Parties”).

W I T N E S S E T H:

WHEREAS, Licensor owns, or has the right to use and sublicense, the Licensed
Marks as defined in Section 1.01(a).

WHEREAS, pursuant to the Separation and Distribution Agreement by and between
Ashford Hospitality Trust, Inc., Ashford Hospitality Limited Partnership,
Ashford TRS Corporation, Ashford Hospitality Prime, Inc., Ashford Hospitality
Prime Limited Partnership and Ashford Prime TRS Corporation, dated as of
November 8, 2013, (the “Separation and Distribution Agreement”), Licensor, as
the sole stockholder of Ashford Prime, will effect a spin-off of Ashford Prime
(the “Spin-Off”) through a distribution to Licensor’s stockholders, on a pro
rata basis, of all of the outstanding shares of Ashford Prime. Following the
Spin-Off, Ashford Prime will be an independent and separately traded company
that is engaged in the business of investing in hotel real estate assets
primarily consisting of equity or ownership interests, as well as debt
investments when such debt is acquired with the intent of obtaining an equity or
ownership interest, in:

 

  (i) full service and urban select service hotels with trailing twelve
(12) month average revenue per available room (“RevPAR”) or anticipated twelve
(12) month average RevPAR of at least twice the then-current U.S. national
average RevPAR for all hotels as determined with reference to the most current
Smith Travel Research reports, generally in the 20 most populous metropolitan
statistical areas, as estimated by the United States Census Bureau and
delineated by the U.S. Office of Management and Budget;

 

  (ii) upscale, upper-upscale and luxury hotels meeting the RevPAR criteria set
forth in clause (i) above and situated in markets that may be generally
recognized as resort markets; and

 

  (iii) international hospitality assets predominantly focused in areas that are
general destinations or in close proximity to major transportation hubs or
business centers, such that the area serves as a significant entry or departure
point to a foreign country or region of a foreign country for business or
leisure travelers and meet the RevPAR criteria set forth in clause (i) above
(after any applicable currency conversion to U.S. dollars) (the “Licensed
Business”);

 

1



--------------------------------------------------------------------------------

WHEREAS, subject to the terms and conditions set forth herein, Licensee desires
to obtain, and Licensor is willing to grant to Licensee, a license to use the
Licensed Marks in connection with the Licensed Business.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and in
the Separation and Distribution Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions. (a) The following terms, as used herein, have the
following meanings:

“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, the specified Person. For this
purpose “control” of a Person means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of such
Person, whether through ownership of voting securities, by contract or
otherwise.

“Applicable Law” means any law, statute, ordinance, code, rule, regulation,
order, writ, proclamation, judgment, injunction or decree of any Governmental
Authority.

“Business Day” means a day other than a Saturday, a Sunday or a day on which
banking institutions located in the States of Texas or New York are authorized
or obligated by Applicable Law or executive order to close.

“Governmental Authority” means any U.S. federal, state, local or non-U.S. court,
government, department, commission, board, bureau, agency, official or other
regulatory, administrative or governmental authority.

“Licensed Marks” means the names, trademarks and service marks set forth (and
only as set forth) in Exhibit A. For the avoidance of doubt, the Licensed Marks
shall not include any name, trademark or service mark that is derivative of
those set forth in Exhibit A.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, a
union, an unincorporated organization or a governmental department, agency or
political subdivision thereof.

“Subsidiary” means, with respect to any specified Person, any corporation,
partnership, limited liability company, whether incorporated or unincorporated,
of which at least a majority of the securities or interests having by the terms
thereof ordinary voting power to elect at least a majority of the board of
directors or others performing similar functions with respect to such
corporation or other organization, or that otherwise constitutes control of such
corporation or other organization, is directly or indirectly owned or controlled
by such specified Person or by any one or more of its subsidiaries, or by such
specified Person and one or more of its subsidiaries.

(b) Each of the following terms is defined in the Section set forth opposite
such term:

 

2



--------------------------------------------------------------------------------

Term

  

Section

Agreement    Preamble Ashford Prime    Preamble Ashford Prime OP    Preamble
Effective Date    Preamble License    2.01 Licensed Business    Recitals
Licensee    Preamble Licensor    Preamble Party and Parties    Preamble

Separation and

Distribution

Agreement

   Recitals Spin-Off    Recitals Term    5.01 Trademark Claims    4.03

Section 1.02. Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections and Exhibits are to Articles, Sections
and Exhibits of this Agreement unless otherwise specified. All Exhibits annexed
hereto or referred to herein are hereby incorporated in and made a part of this
Agreement as if set forth in full herein. Any capitalized terms used in any
Exhibit but not otherwise defined therein shall have the respective meanings
given to them in this Agreement. Any singular term in this Agreement shall be
deemed to include the plural, and any plural term the singular. Whenever the
words “include”, “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation”, whether or not
they are in fact followed by those words or words of like import. “Writing”,
“written” and comparable terms refer to printing, typing and other means of
reproducing words (including electronic media) in a visible form.

ARTICLE 2

LICENSE

Section 2.01. Grant of License. Subject to the terms and conditions set forth
herein, Licensor hereby grants to Licensee a worldwide, non-exclusive,
non-transferable (except as otherwise set forth in Section 6.01),
non-sublicensable (except as otherwise set forth in Section 2.02), royalty-free,
fully paid-up license to use the Licensed Marks solely in connection with the
conduct of the Licensed Business during the Term (the “License”). For the
avoidance of doubt, subject to the terms and conditions contained herein, the
License shall include Ashford Prime’s right to use “Ashford Hospitality Prime,
Inc.,” and Ashford Prime OP’s right to use “Ashford Hospitality Prime Limited
Partnership,” as their corporate names during the Term.

Section 2.02. Sublicense Rights. The License shall include the right of Licensee
to grant sublicenses to its wholly-owned Subsidiaries; provided that any such
sublicense shall terminate immediately upon the applicable sublicensee ceasing
to be a wholly-owned Subsidiary of

 

3



--------------------------------------------------------------------------------

Licensee. Any such sublicense shall be subject to terms and conditions that are
no less restrictive on the applicable sublicensee’s use of the Licensed Marks
than the terms and conditions in this Agreement.

ARTICLE 3

OWNERSHIP AND USE OF LICENSED MARKS

Section 3.01. Ownership of Licensed Marks; Reservation of Rights. (a) Licensee
hereby acknowledges that (i) the License is the only license granted to Licensee
with respect to the Licensed Marks and (ii) no other licenses whatsoever have
been granted, expressly or by implication or estoppel, to Licensee by the
provisions of this Agreement. Neither this Agreement nor its performance shall
confer on Licensee any right with respect to the Licensed Marks other than those
rights expressly granted herein, and any and all rights in and to the Licensed
Marks not expressly granted to Licensee herein are reserved and retained by
Licensor. Any use of the Licensed Marks by Licensee pursuant to the License
shall inure to the benefit of Licensor.

(b) Licensee shall not (i) challenge the validity or ownership of the Licensed
Marks or any other marks of Licensor or its Affiliates or claim adversely or
assist in any claim adverse to Licensor concerning any right, title or interest
in or to the Licensed Marks, (ii) do or permit any act which may directly or
indirectly impair or prejudice Licensor’s title to the Licensed Marks or be
detrimental to the reputation and goodwill of Licensor, or (iii) register or
attempt to register any trademark, design, company name, trade name, domain name
or other source identifier that is derivative of, confusingly similar to or
contains any Licensed Mark.

Section 3.02. Appearance of the Licensed Marks; Quality Control. Licensee shall
use the Licensed Marks only in the form stipulated by Licensor and shall conform
to and observe such standards as Licensor from time to time prescribes,
including standards relative to the quality, design, identity, size, position,
appearance, marking and color of the Licensed Marks and the manner, disposition
and use of the Licensed Marks. The Licensed Business shall be conducted at all
times in material compliance with Applicable Law and in a manner consistent with
the quality of goods and services provided by Licensor under the Licensed Marks
as of immediately prior to the Effective Date. Licensor shall have the right to
inspect any written or electronic materials bearing any Licensed Mark.

Section 3.03. Prosecution and Maintenance. Licensor shall, reasonably promptly
following Licensee’s request and at Licensor’s sole cost and expense, take all
such actions as Licensee may reasonably request to prosecute and maintain any
registration or application for registration of any Licensed Mark.

Section 3.04. Third Party Notices. If requested in writing by Licensor, Licensee
shall ensure that any written or electronic materials bearing a Licensed Mark
includes a written statement to the effect that such Licensed Mark is used by
Licensee under license from Licensor.

Section 3.06. Fair Use. For the avoidance of doubt, nothing in this Agreement
shall restrict or limit either Party’s right to make any use of any term, or
trademark or service mark that constitutes fair use under Applicable Law or
factual use for historical or reference purposes.

 

4



--------------------------------------------------------------------------------

ARTICLE 4

LIABILITY, CLAIMS AND INDEMNIFICATION

Section 4.01. Disclaimers; Limitation of Liability. NOTWITHSTANDING ANYTHING IN
THIS AGREEMENT TO THE CONTRARY, THE LICENSE IS GRANTED ON AN “AS IS” BASIS WITH
NO REPRESENTATIONS OR WARRANTIES, AND EACH PARTY, ON BEHALF OF ITSELF AND ITS
AFFILIATES, HEREBY EXCLUDES AND DISCLAIMS ANY EXPRESS OR IMPLIED REPRESENTATIONS
OR WARRANTIES OF ANY KIND WITH RESPECT TO THE LICENSE, INCLUDING THOSE REGARDING
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT AND ANY
WARRANTIES IMPLIED BY ANY COURSE OF DEALING OR TRADE USAGE. NEITHER PARTY NOR
ANY OF ITS AFFILIATES SHALL BE LIABLE UNDER ANY LEGAL OR EQUITABLE THEORY FOR
ANY DIRECT, INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY
DAMAGES OF ANY KIND IN CONNECTION WITH THIS AGREEMENT EVEN IF THE OTHER PARTY
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

Section 4.02. Infringement of Licensed Marks by Third Party. Licensee shall
promptly notify Licensor of any unauthorized or improper use by any Person of
any Licensed Marks, including in such notice the particulars of such use and any
other information that Licensee and its Affiliates may have relating to such
use, and reasonably cooperate with Licensor, at Licensee’s sole cost and
expense, in connection with any action Licensor may take to prevent or halt such
use. In the event that Licensor does not take reasonable action to halt any such
use related to the Licensed Business within a reasonable period of time
following such notice, Licensee may take reasonable action to prevent or halt
such use, and Licensor shall reasonably cooperate with Licensee, at Licensee’s
sole cost and expense, in connection with any such action of Licensee.

Section 4.03. Third Party Actions. Licensee shall promptly notify Licensor of
any allegations, claims or demands (actual or threatened) against Licensee for
infringement of any intellectual property rights of third parties by reason of
Licensee’s use of the Licensed Marks (collectively, “Trademark Claims”) and
provide all related particulars requested by Licensor. Licensor shall retain
exclusive control over the resolution of any Trademark Claim, including the
right to agree to an injunction against further use of any Licensed Mark at
issue or to otherwise settle such Trademark Claim; provided that such settlement
shall not require any payment by Licensee without Licensee’s prior written
consent. In the event that Licensor does not take reasonable action to resolve a
Trademark Claim within a reasonable period of time following such notice,
Licensee may assume exclusive control over such Trademark Claim (but solely to
the extent such Trademark Claim relates to allegations, claims or demands
(actual or threatened) against Licensee), including the right to agree to an
injunction against further use of any Licensed Mark at issue by Licensee or to
otherwise settle such Trademark Claim with respect to Licensee; provided that
such settlement shall not bind or apply to Licensor in any manner without
Licensor’s prior written consent. Subject to the foregoing and at Licensee’s
sole cost and expense, each Party shall provide to the other Party such
assistance as such other Party may reasonably request in connection with the
defense or settlement of any Trademark Claim.

Section 4.04. Indemnification. (a) Licensee shall indemnify, defend and hold
harmless Licensor, its Affiliates and their respective directors, officers,
employees and agents and their

 

5



--------------------------------------------------------------------------------

respective successors and assigns, from and against any claims, damages, losses,
liabilities, fines, penalties and expenses (including reasonable costs of
investigation and reasonable attorneys’ fees in connection with any action, suit
or proceeding) related to or arising out of the use of the Licensed Marks by
Licensee in violation of this Agreement, any violation of Applicable Law with
respect to the Licensed Business, any claims related to the sale or provision of
goods or services or use of intellectual property other than the Licensed Marks.

(b) Licensee shall indemnify, defend and hold harmless Licensor, its Affiliates
and their respective directors, officers, employees and agents and their
respective successors and assigns, from and against any claims, damages, losses,
liabilities, fines, penalties and expenses (including reasonable costs of
investigation and reasonable attorneys’ fees in connection with any action, suit
or proceeding) by third parties alleging infringement claims against Licensee’s
use of the Licensed Marks in accordance with the terms and conditions of this
Agreement.

ARTICLE 5

TERM AND TERMINATION

Section 5.01. Term. This Agreement is effective as of the Effective Date and
shall continue in full force and effect in perpetuity unless terminated in
accordance with Section 5.02 (the “Term”).

Section 5.02. Termination by Licensor. Licensor may terminate this Agreement at
any time immediately upon written notice to Licensor. Further, this Agreement
will terminate immediately if at any time the Licensee ceases to retain Ashford
Hospitality Advisors LLC (“Advisor”) or one of its affiliates to perform
advisory services for the Licensee.

Section 5.03. Effect of Termination; Survival. Upon expiration or termination of
this Agreement, the License shall immediately terminate without any further
action by Licensor, and Licensee and its Subsidiaries shall have sixty (60) days
from expiration or termination to cease all use of, and cease conducting all
business under, any names, service marks or trademarks consisting of or
comprising the term “Ashford” or any derivation thereof that might, in the
reasonable discretion of Licensor, be likely to cause confusion with Licensor,
Licensor’s Affiliates or Licensor’s business, services or goods, including but
not limited to a likelihood of confusion that there is an association,
affiliation or some other relationship between Licensor or any its Affiliates,
on the one hand, and Licensee or Licensee’s Subsidiaries, on the other hand. For
the sake of clarity, this section requires that Licensee and its Subsidiaries
change their business names, trade names and fictitious names to names that do
not contain the term “Ashford” or any other word or words that might, in the
reasonable discretion of Licensor, be likely to cause confusion with Licensor,
Licensor’s Affiliates or Licensor’s business, services or goods, including but
not limited to a likelihood of confusion that there is an association,
affiliation or some other relationship between Licensor or any its Affiliates,
on the one hand, and Licensee or Licensee’s Subsidiaries, on the other hand.
Notwithstanding anything in this Agreement to the contrary, Sections 3.01(a),
4.01, 4.04 and 5.03 and Article 6 shall survive any expiration or termination of
this Agreement.

 

6



--------------------------------------------------------------------------------

ARTICLE 6

GENERAL

Section 6.01. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns; provided that, except as expressly set forth
in Section 2.02, Licensee may not assign, delegate or otherwise transfer this
Agreement or any of its rights or obligations hereunder without the express
prior written consent of Licensor.

Section 6.02. Notices. All notices, requests, permissions, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (a) five (5) Business Days following sending by registered or
certified mail, postage prepaid, (b) when sent, if sent by facsimile, (c) when
delivered, if delivered personally to the intended recipient, and (d) one
(1) Business Day following sending by overnight delivery via a national courier
service and, in each case, addressed to a Party at the following address for
such Party:

If to Licensor:

Ashford Hospitality Trust, Inc.

14185 Dallas Parkway, Suite 1100

Dallas, TX 75254

Attention: Chief Executive Officer

Phone: (972) 490-9600

With a copy to:

Andrews Kurth LLP

1717 Main Street, Suite 1700

Dallas, TX 75201

Attention: Muriel C. McFarling

If to Licensee:

Ashford Hospitality Prime, Inc.

c/o Ashford Hospitality Advisors LLC

14185 Dallas Parkway, Suite 1100

Attention: Chief Executive Officer

Dallas, TX 75254

Phone: (972) 490-9600

With a copy to:

Ashford Hospitality Advisors LLC

14185 Dallas Parkway, Suite 1100

Attention: General Counsel

Dallas, TX 75254

Phone: (972) 490-9600

 

7



--------------------------------------------------------------------------------

Section 6.03. Specific Performance. The Parties acknowledge that money damages
are not an adequate remedy for any violation of this Agreement and that either
Party may, in its sole discretion, apply to the courts set forth in Section 6.05
for specific performance, or injunctive or such other relief as such courts may
deem just and proper, in order to enforce this Agreement or prevent any
violation hereof, and to the extent permitted by Applicable Law, each Party
waives the posting of bond and any objection to the imposition of such relief.

Section 6.04. Amendments and Waivers. (a) Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by each of the Parties or, in the case of a
waiver, by the Party against whom the waiver is to be effective.

(b) No failure or delay by any Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by
Applicable Law.

Section 6.05. Governing Law; Venue. This Agreement shall be governed by, and
construed and enforced in accordance with, the substantive laws of the State of
Texas, without regard to any conflicts of law provisions thereof that would
result in the application of the laws of any other jurisdiction. The parties
hereto agree that venue for any action in connection herewith shall be proper in
Dallas County, Texas. Each party hereto consents to the jurisdiction of any
local, state or federal court situated in any of such locations and waives any
objection which it may have pertaining to improper venue or forum non conveniens
to the conduct of any proceeding in any such court.

Section 6.06. Counterparts; Electronic Delivery. This Agreement may be executed
in multiple counterparts, each of which when executed shall be deemed to be an
original, but all of which together shall constitute one and the same agreement.
Execution and delivery of this Agreement or any other documents pursuant to this
Agreement by facsimile or other electronic means shall be deemed to be, and
shall have the same legal effect as, execution by an original signature and
delivery in person.

Section 6.07. No Third Party Beneficiaries. No provision of this Agreement is
intended to confer any rights, benefits, remedies, obligations or liabilities
hereunder upon any Person other than the Parties and their respective successors
and permitted assigns.

Section 6.08. Entire Agreement. This Agreement and the Exhibit referenced
herein, and attached hereto constitute the entire agreement between the Parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings and negotiations, both oral and written, among the Parties with
respect to the subject matter hereof. For the avoidance of doubt, the Parties
acknowledge and agree that the transactions contemplated in connection with the
Spin-Off, together with the transactions contemplated by this Agreement,
collectively constitute a single and integrated transaction.

Section 6.09. Severability. If any term or other provision of this Agreement or
the Exhibit attached hereto is determined by a nonappealable decision by a
court, administrative agency or

 

8



--------------------------------------------------------------------------------

arbitrator to be invalid, illegal or incapable of being enforced by any rule of
law or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated in connection with the Spin-Off
and contemplated by this Agreement is not affected in any manner materially
adverse to either Party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the court,
administrative agency or arbitrator shall interpret this Agreement so as to
affect the original intent of the Parties as closely as possible in an
acceptable manner to the end that the transactions contemplated in connection
with the Spin-Off and contemplated by this Agreement are fulfilled to the
fullest extent possible. If any sentence in this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only as broad as is
enforceable.

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first written above.

 

Licensor: ASHFORD HOSPITALITY TRUST, INC. By:  

/s/ David A. Brooks

David A. Brooks, Chief Operating Officer and General Counsel

Licensee: ASHFORD HOSPITALITY PRIME, INC. By:  

/s/ David A. Brooks

David A. Brooks, Chief Operating Officer and General Counsel

ASHFORD HOSPITALITY PRIME LIMITED PARTNERSHIP, a Delaware limited partnership
By: Ashford Prime OP General Partner LLC, a Delaware limited liability company,
its general partner   By:  

/s/ David A. Brooks

  David A. Brooks, Vice President

 

10



--------------------------------------------------------------------------------

Exhibit A

Licensed Marks

ASHFORD HOSPITALITY PRIME, INC.

ASHFORD HOSPITALITY PRIME LIMITED PARTNERSHIP

ASHFORD HOSPITALITY PRIME

ASHFORD PRIME

 

LOGO [g634045ex10_10pg11.jpg]

 

11